EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Financial Results For Second Quarter of 2009 Results Improve 35% Over 2009 First-Quarter Despite Lower Shipments WEST CHESTER, OH, July 21, 2009 – AK Steel (NYSE: AKS) today reported a net loss of $47.2 million, or $0.43 per diluted share of common stock, for the second quarter of 2009, compared to net income of $145.2 million, or $1.29 per diluted share, for the second quarter of 2008.The results represent a 35% improvement over the first quarter of 2009 net loss of $73.4 million, or $0.67 per diluted share.
